1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL PICKARD,                                  Case No. 1:18-cv-00450-JLT (PC)
12                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                        FOR ACTION TO PROCEED ON
13           v.                                         PLAINTIFF’S EIGHTH AMENDMENT
                                                        CLAIM AGAINST DR. HTAY AND C/Os
14    SPEARMAN, et al.,                                 DOE #1, #2, AND #3, DISMISSING ALL
                                                        OTHER CLAIMS AND DEFENDANTS
15                       Defendants.
                                                        (Doc. 11)
16
                                                        21-DAY DEADLINE
17
                                                        CLERK TO ASSIGN A DISTRICT JUDGE
18

19          For the reasons discussed in the First Screening Order (Doc. 11), Plaintiff has stated a

20   cognizable claim for deliberate indifference to his serious medical need in violation of the Eighth

21   Amendment against Dr. Htay and C/Os Doe #1, #2, and #3 upon which he should be allowed to

22   proceed. That order granted Plaintiff leave to file an amended complaint to potentially make

23   more of his claims cognizable, or to file a notice that he did not desire to do so. (Id.) The order

24   further indicated that if Plaintiff did not respond, the Court would recommend that the action only

25   proceed on the claims found cognizable. (Id.) Plaintiff did not respond.

26          Accordingly, the Court RECOMMENDS that Plaintiff proceed in this action on his Eighth

27   Amendment Claims found cognizable in the First Screening Order (Doc. 11) against Dr. Dr. Htay

28   and C/Os Doe #1, #2, and #3 and that all other claims and defendants be dismissed. The Clerk of

                                                        1
1    the Court is directed to randomly assign a District Judge to this action.

2           These Findings and Recommendations will be submitted to the United States District

3    Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. ' 636(b)(l). Within 21

4    days after being served with these Findings and Recommendations, Plaintiff may file written

5    objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

6    Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

7    specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

8    839 (9th Cir. Nov. 18, 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

9
     IT IS SO ORDERED.
10

11      Dated:     December 17, 2018                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
